Citation Nr: 0122244	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  97-03 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer and 
right testicle removal, to include as secondary to residuals 
of ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had verified active duty from January 1954 to 
January 1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1996 rating decision by the Salt Lake 
City, Utah, Regional Office of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 1997, a statement of the case was issued in February 
1997, and a substantive appeal was received in February 1997.  
The veteran testified at a personal hearing at Salt Lake City 
Regional Office in March 1997.  As a result of changes of 
residence, the veteran's claims folder was transferred to the 
Portland, Oregon, Regional Office and most recently to the 
Los Angeles, California, Regional Office (RO).  Although the 
veteran requested a Board hearing, he subsequently withdrew 
that request in January 1998. 


REMAND

The veteran contends that he has developed prostate cancer, 
with the subsequent removal of his right testicle, as a 
result of exposure to ionizing radiation during his military 
service.  The veteran has presented medical evidence 
demonstrating a diagnosis of prostate cancer.  The 
development provisions of 38 C.F.R. § 3.311 are therefore 
applicable. 

Review of the record shows that the Defense Threat Reduction 
Agency has verified that the veteran was a confirmed 
participant of Operation TEAPOT, a series of 14 atmospheric 
nuclear tests and one non-nuclear detonation conducted at the 
Nevada Test Site during 1955.  A dose estimate was also 
provided.  

In January 1999, the Under Secretary for Benefits, 
Compensation and Pension Service was asked to review the 
veteran's claim.  In an April 1999 response, the Director of 
Compensation and Pension requested that the RO obtain a 
current response from the Defense Threat Reduction Agency (no 
more than two years old), service medical records, 
verification of service, and medical records pertaining to 
1979 or 1984 treatment for a pelvic bone tumor.  The Director 
noted that when that information was obtained, the claims 
folder should be returned to the Compensation and Pension 
Service for further review.  

The record reflects that the RO again submitted the veteran's 
claim to the Director of Compensation and Pension in July 
2001 for an advisory opinion.  However, a response from the 
Compensation and Pension Service has not been received and/or 
associated with the claims folder.  Additionally, although 
the RO has obtained a current response from the Defense 
Threat Reduction Agency, the record does not include the 
veteran's service medical records.  Although not clear, it 
appears that the RO may have requested these records, but the 
claims file does not reflect any positive or negative 
response. 

For the reasons stated above, the Board is unable to proceed 
with appellate review at this time.  Accordingly, this claim 
is REMANDED to the RO for the following actions:

1.  The RO should review the claims file 
and ensure compliance with all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West. Supp. 2001) and pertinent 
implementing regulations.  See 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a)).  The RO's 
actions in this regard should include a 
request to the National Personnel Records 
Center to obtain all service medical 
records.  Additionally, the RO should 
contact the veteran and request the names 
and addresses of all medical care 
providers who have treated him for 
prostate cancer and bone cancer.  After 
securing the necessary permission from 
the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The RO should complete full 
development of this claim in accordance 
with the provisions of 38 C.F.R. § 3.311.  
The RO should follow-up its July 5, 2001, 
request to the Director, Compensation and 
Pension Service for an advisory opinion. 

3.  After completion of the above, and 
any other actions deemed necessary by the 
RO, the RO should review the expanded 
record and determine if the veteran's 
claim can be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



